UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

      UNITED STATES OF AMERICA

      v.                                                      Case No. 1:08-cr-373-01-RCL

      RONALD MARTINEZ,

           Defendant.


                                      MEMORANDUM OPINION

            Defendant Ronald Martinez has moved pro se for a sentence reduction based on an

     amendment to the United States Sentencing Guidelines (the "Guidelines"), as permitted by

     18 U.S.C. § 3582(c)(2). ECF Nos: 41, 42, 43. The government opposes. ECF No. 53. For the

     reasons herein, the Court will DENY Martinez's motion.

                                        I.      BACKGROUND

            Between July l; 2007 and February 4, 2009, defendant Ronald Martinez conspired with

     others to distribute large amounts of cocaine and marijuana in the Washington, D.C. area. Final

     Presentence Rep. ("PSR") 5, ECF No. 23. The Metropolitan Police Department ("MPD") worked

     with multiple cooperators to capture the defendant engaging in cocaine transactions. Id. at 6.

     These undercover operations resulted in a large buy-bust operation on November 29, 2007, in

     which MPD arrested four of Martinez's co-conspirators. Id. at 7. Martinez later incriminated

I·   himself on September 4, 2008, when law enforcement officials listened to Martinez coordinate a

     cocaine transaction at a Wal-Mart in West Virginia. Id. at 8. That day, one of Martinez's

     associates sold 250.2 grams of cocaine to a cooperating witness for $6,500.00. Id.

            A grand jury ultimately charged Martinez in a one-count indictment for (1) conspiracy to

     possess with intent to distribute and (2) distribution of five kilograms or more of cocaine and



                                                     l
marijuana, violations of 21 U.S.C. § 841(a)(l), § 841(b)(l)(A)(ii), § 841(b)(l)(D), and § 846.

Indictment, ECF No. 1. Officials arrested Martinez on February 3, 2009. PSR 1. He has remained

in custody since then. Id. Martinez is a Mexican citizen-Immigration and Customs Enforcement

("ICE") has already lodged a detainer against him. Id. at 1, 14.

       On June 9, 2009, Martinez pleaded guilty to the one-count indictment pursuant to Rule

1 l(c)(l)(C) ·of the Federal Rules of Criminal Procedure. See Plea Agr., ECF No. 20. Since

Martinez pleaded under Rule 1 l(c)(l)(C), he and the government agreed on 192 months'

incarceration as an appropriate sentence for his conduct. See id. at 2; Plea Tr. 8:8-12, ECF No.

36. Though Martinez had prior convictions, the government agreed to withdraw its notice as to

prior convictions that would have triggered a mandatory life sentence. Plea Agr. 1-2; Plea Tr.

8:3-7. Based on Martinez's total offense level of 39 and criminal-history category of III, the

Probation Office suggested a Guidelines range of 324 to 405 months.         PSR 17. The Court

ultimately accepted the Rule 11 (c)( 1)( C) plea agreement and sentenced Martinez to 192 months

of incarceration. Sent'g Tr. 4, ECF No. 35. Martinez did not appeal this sentence.

       On February 6, 2018, Martinez filed a pro se motion to reduce his sentence based on

18 U.S.C. § 3582(c)(2) and Amendment 782 and 788 to the Guidelines. ECF No. 41. These

amendments retroactively lowered the base offense level for all drug offenses by two levels. See

U.S.S.G. supp. to app. C, at 59-69, 79-80. On August 19, 2019, Martinez filed a motion reiterating

his§ 3582(c)(2) arguments and-requesting a reduction based on the First Step Act of 2018. See

ECF No. 42 & 43. The Court denied Martinez's First Step Act motion on September 11, 2020.

ECF No. 44. Because the government had not responded to Martinez's§ 3582(c)(2) motion, the

Court ordered a response and reserved its decision on that motion. Id. On the government's

motion, the Court ordered the Probation Office to analyze the effects, if any, of Amendments 782



                                                2
                                                          ~   ,,_...
                                                                 _.J,




and 788 on Martinez's sentence. ECF No. 51. The Probation Office, accordingly, filed a response.

ECF No. 52. The government then filed its own response. ECF No. 53.

                                  II.          LEGALSTANDARD

        Federal courts are forbidden from modifying a term of imprisonment absent one of"a few

narrow exceptions." Freeman v. United States,. 564 U.S. 522, 526 (2011). One exception is

located at 18 U.S.C. § 3582(c)(2). This statute permits a court to reduce sentences based on later-

enacted, retroactive amendments to the Guidelines. See 18 U.S.C. § 3582(c)(2). No constitutional

principle compels a§ 3582(c)(2) sentence reduction. Dillon v. United States, 560 U.S. 817,828

(2010). Rather, § 3 582( c)(2) "represents a congressional act oflenity" giving prisoners the benefit

of amendments enacted after their sentencings. Id.

       A court must follow a two-step test when considering a § 3582(c)(2) sentence-reduction

motion. First, a court must determine whether the defendant is eligible for a sentence reduction.

Dillon, 560 U.S. at 827. A defendant is eligible if a reduction "is consistent with applicable policy

statements issued by the Sentencing Commission."         18 U.S.C. § 3582(c)(2).        Second, if the

defendant is eligible, a court must weigh the factors enumerated in 18 U.S.C. § 3553(a) and

"determine whether, in its discretion," the sentence reduction "is warranted ... under the particular

circumstances of the case." Dillon, 560 U.S. at 827.

                                        III.     DISCUSSION

       Martinez argues that he is eligible for a sentence reduction based Amendments 782 and

788 to the Sentencing Guidelines. See ECF No. 41 at 3. The Court disagrees. Martinez is correct

that the amendments lowered his applicable Guidelines range. Amendment 782 to the Guidelines

reduced all offense levels in the Drug Quantity Table, U.S.S.G. § 2D 1.1, by two levels. See United

States v. Butler, 130 F. Supp. 3d 317; 319 (D .D.C. 2015).              Many refer to this amendment,



                                                   3
infonnally, as "all drugs minus two." -Jd. Amendment 788 applied those downward revisions

retroactively-i.e., to already-sentenced individuals. U.S.S.G. supp. to app. C, at 79-80.

        But reducing Martinez's sentence would still be inconsistent with a Sentencing

Commission policy statement. The Sentencing Commission has stated, in U.S.S.G. § lB 1.10, that

courts "shall not reduce the defendant's term of imprisonment under..l8 U.S.C. § 3582(c)(2) and

this policy statement to a term that is less than the minimum of the amended guideline range."

U.S.S.G. § 1Bl.10(b)(2)(A). "Because§ 1Bl.10(b)(2)(A) bars sentence reductions below the

applicable amended guideline range," a defendant whose sentence "was already below that range"

is ineligible for a§ 3582(c)(2) sentence reduction. United States v. Taylor, 743 F.3d 876, 879-80

(D.C. Cir. 2014) (per curiam). Assume that Amendments 782 and 788 applied to Martinez. His

amended Guidelines range would be 262 to 327 months. Probation Mem. 1, ECF No. 52. The

Court's sentence-192 months-is 70 months lower than this amended Guidelines range. Any

sentence reduction would therefore conflict with § 1B 1.1 0(b )(2)(A), which is an applicable policy

statement of the Sentencing Commission. No sentence reduction is available for Martinez through

§ 3582(c)(2).

                                     IV.     CONCLUSION

        For the foregoing reasons, the Court will DENY defendant Martinez's motion to reduce

his sentence under 18 U.S.C. § 3582(c)(2). A separate order consistent with this opinion shall

issue this date.



Date: June J4 , 2022
                                                             Royce C. Lamberth
                                                             United States District Judge




                                                 4